PER CURIAM.
We determine that the circuit court departed from the essential requirements of law when it denied Kendrick’s petition for writ of mandamus without issuing an order to show cause. It appears that the sworn allegations concerning the absence of a subpoenaed witness at the Conditional Release revocation hearing were sufficient to state a preliminary basis for relief such that an order to show cause should have issued. See Department of Highway Safety and Motor Vehicles v. Snell, 832 So.2d 177 (Fla. 5th DCA 2002); Evergreen Tree Treasurers of Charlotte County, Inc. v. Charlotte County Bd. of County Comm’rs, 810 So.2d 526 (Fla. 2d DCA 2002); see also Rightler v. Pompano Beach Police and Fireman’s Pension Fund, 467 So.2d 461 (Fla. 4th DCA 1985). Accordingly, the circuit court’s order which denied the petition for writ of mandamus is quashed and the cause is remanded for further proceedings. We further direct the circuit court to expedite its proceedings.
PETITION GRANTED.
KAHN, WEBSTER and POLSTON, JJ., concur.